DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 29 April 2022. As directed by the amendment claims 1, 3-9, 12, 16-18 and 20 have been amended, claim 23 has been added, and claims 2 and 21 have been cancelled. Thus, claims 1, 3-20 and 22-23 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Blatt on 20 May 2022.
The application has been amended as follows:   
1. (Currently Amended) A system for adjusting a user's circadian rhythm, the system comprising: 
one or more input modules for collecting information relating to a user's sleep and/or wakefulness; 
a light source; 
a processor system including one or more processors that control the light source; 
a memory system storing one or more machine instructions, wherein the system is configured to: 
obtain information relating to the user's present circadian rhythm; 
obtain information relating to one or more anticipated times of sleep and/or wakefulness, for the user, over [[on]]one or more days of a multi-day treatment program, the information relating to one or more anticipated times of sleep and/or wakefulness comprising information relating to at least one target to be achieved over [[a]]the multi-day treatment program; 
based on at least the information relating to the user's present circadian rhythm, generate a Process C model that estimates the user's circadian rhythm over the multiple days of the multi-day treatment program;
based on at least the one or more anticipated times of sleep and/or wakefulness, generate a Process S model that estimates the user's homeostatic sleep drive over the multiple days of the multi-day treatment program;
based on at least the Process C model, the Process S model, and a Process L model that estimates a phase shift to the user's circadian rhythm that will result from light generated by the light source during the multi-day treatment program, the multiple days of the multi-day treatment program while the user sleeps to adjust the user's circadian rhythm; and 
based on the generated instructions for activating the light source, activate the light source during the different times 

3. (Currently Amended) The system of claim 1, wherein the information relating to the user's sleep and/or wakefulness is collected, at least in part, using the one or more input modules, the one or more input modules includes a light sensor

4. (Currently Amended) The system of claim 1, wherein the information relating to the user's sleep and/or wakefulness is collected, at least in part, using the one or more input modules, the one or more input modules includes a motion sensor, the system being configured to estimate whether a user is sleeping or awake based on data obtained from the motion sensor.  

5. (Currently Amended) The system of claim 1, wherein the information relating to the user's sleep and/or wakefulness is collected, at least in part, using the one or more input modules, the one or more input modules includes a capacitive sensor, the system being configured to determine whether a device is being worn by the user based on data obtained from the capacitive sensor.  

6. (Currently Amended) The system of claim 1, wherein the system is further configured to: 
after activating during at least one of the different times while the user sleeps, 
based on the subsequent information, modify the instructions for activating the light source.  

7. (Currently Amended) The system of claim 6, wherein the subsequent information is user feedback relating to information about updated sleep and/or wakefulness schedules, device usage in previous days/nights, and/or an efficacy of the light application during the at least one of the different times while the user sleeps.

8. (Currently Amended) The system of claim 6, wherein the one or more input modules comprises at least one of a light sensor, a motion sensor, and a capacitive sensor[[,]]; and the subsequent information [[being]]is obtained, at least in part, by the at least one of the light sensor, the motion sensor, and the capacitive sensor.   

9. (Currently Amended) The system of claim 1, wherein the system is further configured to: 
based on an estimate of the user's phase response curve and available times 
 one or more recommended sleep times being selected to achieve a desired shift to the user's circadian rhythm; 
display, using a display, to the user the one or more recommended sleep times; 
receive, from the user, feedback relating to the one or more recommended sleep times; and 
based on the feedback, adjust the one or more recommended sleep times; 
wherein the multi-day treatment program comprising the instructions for activating the light source at different times over the multiple days of the multi-day treatment program is generated based on the adjusted one or more recommended sleep times.  

10. (Previously Presented) The system of claim 1, wherein the system comprises a sleep mask, the light source being incorporated into the sleep mask in order to deliver the light generated by the light source to the user while the user sleeps.
 
12. (Currently Amended) A method for adjusting a user's circadian rhythm, the method comprising: 
obtaining information relating to the user's present circadian rhythm; 
obtaining information relating to one or more anticipated times of sleep and/or wakefulness, for the user, over [[on]]one or more days of a multi-day treatment program, the information relating to one or more anticipated times of sleep and/or wakefulness comprising information relating to at least one target to be achieved over [[a]]the multi-day treatment program; 
based on at least the information relating to the user's circadian rhythm, generating a Process C model that estimates the user's circadian rhythm over the multiple days of the multi-day treatment program; 
based on at least the one or more anticipated times of sleep and/or wakefulness, generating a Process S model that estimates the user's homeostatic sleep drive the multiple days of the multi-day treatment program;
based on at least the Process C model, the Process S model, and a Process L model that estimates a phase shift to the user's circadian rhythm that will result from light generated by the light source during the multi-day treatment program, comprising instructions for activating a light source of a sleep mask at different times over the multiple days of the multi-day treatment program while the user sleeps to adjust the user's circadian rhythm; and 
based on the generated instructions for activating the light source, activating the light source of the sleep mask during the different times 

17. (Currently Amended) The method of claim 12, the method further comprising: 
after activating during at least one of the different times while the user sleeps, 
based on the subsequent information, modifying the instructions for activating the light source.  

18. (Currently Amended) The method of claim 17, wherein the subsequent information is user feedback relating to information about updated sleep and/or wakefulness schedules, device usage in previous days/nights, and/or an efficacy of the light application during the at least one of the different times while the user sleeps.

20. (Currently Amended) The method of claim 12, wherein the method further comprises: 
based on an estimate of the user's phase response curve and available times 
 one or more recommended sleep times being selected to achieve a desired shift to the user's circadian rhythm; 
displaying to the user the one or more recommended sleep times; 
receiving, from the user, feedback relating to the one or more recommended sleep times; and 
based on the feedback, adjusting the one or more recommended sleep times; 
wherein the multi-day treatment program is generated based on the adjusted one or more recommended sleep times.  

23. (Currently Amended) The system of claim 9, wherein the step of adjusting the one or more recommended sleep times generates a negotiated sleep schedule comprising a plurality of sleep times over the multiple days of the multi-day treatment program[[,]]; and 
after generating (i) the Process C model, (ii) the Process S model, and (iii) the negotiated sleep schedule the system is further configured to
the multiple days of the negotiated sleep schedule.   

Reasons for Allowance
Claims 1, 3-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a system or method for adjusting a user’s circadian rhythm comprising generating a Process C model that estimates the user's circadian rhythm over the multiple days of the multi-day treatment program; generating a Process S model that estimates the user's homeostatic sleep drive over the multiple days of the multi-day treatment program; and based on at least the Process C model, the Process S model, and a Process L model that estimates a phase shift to the user's circadian rhythm that will result from light generated by the light source during the multi-day treatment program, generate the multi-day treatment program comprising instructions for activating the light source at different times over the multiple days of the multi-day treatment program while the user sleeps to adjust the user's circadian rhythm and based on the generated instructions for activating the light source, activate the light source during the different times while the user sleeps to adjust the user's circadian rhythm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791